UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4877


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BOBBIE RAY EDWARDS, a/k/a Tank,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Arenda Wright ALLEN,
District Judge. (4:11-cr-00055-AWA-DEM-10)


Submitted:   June 4, 2013                 Decided:   July 25, 2013


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig W. Sampson, BARNES & DIEHL, PC, Chesterfield, Virginia,
for Appellant.     Neil H. MacBride, United States Attorney,
Alexandria, Virginia; Laura P. Tayman, Assistant United States
Attorney, Richard D. Cooke, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Newport News, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Bobbie Ray Edwards was convicted of heroin trafficking and

related firearms offenses, and the district court sentenced him

to   life    imprisonment        plus      60       months.       On    appeal,   Edwards

contends that the district court erred (1) in denying his motion

to suppress evidence seized during a traffic stop and (2) in

denying     his   request       to    represent          himself.       We    reject    both

arguments and affirm.

     As     agents       with        the   Drug          Enforcement      Administration

accumulated       sufficient         evidence       to    believe      that   Edwards   was

involved    in    drug   trafficking            and      while   they   were    presenting

evidence to the grand jury, the agents decided to arrest Edwards

before receiving the indictment, concluding that “it was the

best interest of the community to attempt to arrest Mr. Edwards”

immediately.       The plan was to observe Edwards in his automobile

until he committed a traffic infraction and then to stop him for

the infraction, with a K-9 officer on standby.

     Law enforcement officers observed Edwards stop by the curb

on Marshall Avenue in Newport News, Virginia, to talk to two

individuals on the sidewalk.               After completing the conversation,

Edwards “pulled away from the curb without using his signal and

proceeded     southbound        on      Marshall          Avenue.”        The   detective

observing the traffic violation notified another officer in a

marked vehicle to pull Edwards over.                      A short time thereafter, a

                                                2
K-9 officer arrived on the scene with a drug dog, and the dog

alerted to the presence of drugs.           As the officer who stopped

the vehicle asked Edwards to step out of the car, he placed him

in handcuffs and led him to the patrol car.               While they were

proceeding to the patrol car, Edwards’ shirt came open, and the

officer observed a gun in his waistband.              The officers removed

that gun and found two others in the automobile, as well as

marijuana and a drug grinder.

      During the suppression hearing, the officers testified to

their observation of the traffic infraction, and Edwards gave

testimony denying having committed the infraction.                  He stated

that he was certain he used his blinker before entering traffic.

The   district   court    resolved   the   credibility    dispute     against

Edwards and denied his motion to suppress.             The court indicated

that it found Edwards’ testimony less credible because of his

criminal   history,      his   potential   criminal    liability     to   life

imprisonment, and inconsistencies that he had given about his

academic    record.       More   importantly,    the     court   found     the

officers’ testimony more credible.           While it turned out that

Edwards    did   not   testify    inconsistently      about   his    academic

record, we nonetheless are not in a position to overrule the

district court’s credibility finding.           Accordingly, we affirm

the district court’s ruling on the suppression motion.



                                      3
       With    respect       to     Edwards’         request        to    represent       himself

without an attorney, Edwards testified that he did not trust his

attorney      and    that    his     attorney            was   a   poor   one.       He    stated

“that’s one of the reasons I feel like I have to proceed pro

se.”

       The    district       court    engaged            in    a   lengthy      colloquy     with

Edwards, informing him that if he were found to be guilty, he

was likely to be facing a mandatory term of life imprisonment.

When the court asked Edwards if he was intelligently asking to

represent himself, Edwards responded, “Well, somewhat pressured

into doing it.”             Edwards added, “I just feel like I have to

represent myself. . . .              I don’t feel I have too much choice.”

       The     court        then      questioned               Edwards’      attorney,        who

acknowledged         that    there    had    been          some     strategic     differences

between himself and Edwards, but that they had had constructive

meetings.

       The government’s attorney argued strongly against Edwards’

request,      telling       the    court,    “I          think     that   the    defendant     is

trying to manipulate himself into preserving an appellate issue.

I   think     that    he’s        giving    us       a    --     anything    other    than     an

unequivocal waiver.”

       The court ultimately denied Edwards’ request, stating:

       I’m going to allow Mr. Dunn to stay in. . . .   Mr.
       Edwards, I’m not going to change my mind.    You’re
       looking at severe penalties, and you need somebody

                                                 4
       that knows what     they are doing.   And I believe that
       everything that    [the government] said is correct, and
       I believe that      you disagree with [your attorney’s]
       strategies and     his opinions, but the law doesn’t
       require that you   agree with all that.

       Because of the reasons that Edwards gave the district court

during the hearing, we conclude that the district court did not

err.    Although a defendant may conduct his own defense, even to

his own detriment, the court must nonetheless be certain that in

choosing        self-representation,           the     defendant             knowingly,

intelligently, and voluntarily waives his right to counsel.                          See

United States v. Frazier-El, 204 F.3d 553, 558 (4th Cir. 2000).

Accordingly,     an   exercise    of    the    right   of     self-representation

must be “(1) clear and unequivocal; (2) knowing, intelligent and

voluntary; and (3) timely.”             Id. (internal citations omitted).

“The requirement that the assertion be clear and unequivocal ‘is

necessary to protect against an inadvertent waiver of the right

to counsel by a defendant’s occasional musings,’ and it also

‘prevents a defendant from taking advantage of and manipulating

the    mutual    exclusivity     of    the    rights   to     counsel        and   self-

representation.’”      United States v. Bush, 404 F.3d 263, 271 (4th

Cir. 2005) (quoting Frazier-El, 204 F.3d at 558-59).                         And when a

court   is    faced   with   ambiguity,       vacillation,          or   a    potential

manipulation, it must ascribe a “constitutional primacy to the

right    to   counsel.”      Frazier-El, 204 F.3d    at    559      (internal

quotation marks omitted).

                                         5
       Here, the district court denied Edwards’ request after a

long    colloquy   with    him    and    after     hearing       argument       from   both

Edwards’    counsel    and      the   government.         The     court        heard   from

Edwards -- both in his pleadings and in his testimony -- that he

felt like he was being forced into representing himself pro se.

For example, in his first written request, Edwards stated, “I

reluctantly      rather    proceed       pro-se     given       access    to     the   law

library.”       (Emphasis added).           At the hearing, Edwards repeated

the    theme,    saying,     “I   just      feel   like     I    have     to    represent

myself. . . .      I don’t feel I have too much choice.”

       In   addition       to     expressing         reluctance           and     showing

hesitation, Edwards frequently cited his disappointment in the

quality of his counsel as a reason for seeking to proceed pro

se.     As he explained in one of his letters to the court, “I

would rather proceed pro-se than be represented by Attorney Dunn

who’s    already   continuing         the   violation       of    my     constitutional

rights to competent assistance of counsel.”

       The district court noted both the ambivalence and potential

manipulation in rejecting Edwards’ request.                      In the totality of

these circumstances, we do not believe that the district court

erred in denying the request.

       For all of the foregoing reasons, we affirm the judgment of

conviction entered against Edwards.

                                                                                 AFFIRMED

                                            6